Citation Nr: 0012861	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 1986 rating action which denied service connection for 
residuals of aseptic meningitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of aseptic meningitis and, if so, 
whether that claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for spina bifida and, if so, whether that claim 
may be granted.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
April 1986.  The veteran is currently represented by The 
American Legion.  

The issue of entitlement to service connection for spina 
bifida occulta was previously denied by Department of 
Veterans Affairs (VA) rating decision of August 1986.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated August 
26, 1986.  He did not appeal the determination within one 
year of the notification; therefore, that decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  

Service connection for residuals of aseptic meningitis was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of April 1988, on the basis 
that one episode of aseptic meningitis during service was 
acute and transitory, and had resulted in no residual 
disability.  In a decision dated in October 1995, the Board 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for meningitis.  

This current matter comes before the Board on appeal from 
rating decisions of the Pittsburgh, Pennsylvania, Regional 
Office (RO).  By a rating action in February 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  A notice of disagreement (NOD) with 
that determination was received in March 1997.  A statement 
of the case (SOC) was issued in April 1997, and a substantive 
appeal was received in April 1997.  Subsequently, in a rating 
action in August 1997, the RO determined that no revision was 
warranted in the previous decision to deny service connection 
for residuals of aseptic meningitis; the veteran was 
contending that the denial had involved clear and 
unmistakable error (CUE).  The RO also denied the veteran's 
attempt to reopen his claim for service connection for spina 
bifida occulta.  An NOD as to that determination was received 
in September 1997.  An SOC was issued in October 1997, and a 
substantive appeal was received in that same month.  A 
supplemental statement of the case (SSOC), regarding service 
connection for PTSD, was also issued in October 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in November 1997.  A 
transcript of the hearing is of record.  VA outpatient 
treatment reports were received in December 1997.  An SSOC, 
concerning the issues of CUE and service connection for spina 
bifida occulta, was issued in January 1998.  By a rating 
action in February 1998, the RO denied the veteran's attempt 
to reopen his claim of entitlement to service connection for 
residuals of meningitis.  An NOD with regard to that decision 
was received in February 1998.  An SOC was issued in April 
1998, and a responsive substantive appeal was received in 
April 1998.  

The Board notes that additional medical records were 
forwarded to the Board from the RO in June 1999, pursuant to 
38 C.F.R. § 19.37(b).  Pursuant to 38 C.F.R. § 20.1304(c) 
(1999), any pertinent evidence referred to the Board by the 
RO under 38 C.F.R. § 19.37(b) must be referred to the RO for 
review and preparation of an SSOC, unless this procedural 
right is waived by the veteran or his representative.  In 
this case, there is no evidence that a proper waiver of 
review of the evidence was made by either the veteran or his 
representative.  We note, however, that an SSOC is required 
only where the evidence in question is "pertinent."  38 
C.F.R. §§ 19.31, 20.1304(c) (1999).  As the recently received 
evidence is not pertinent to the veteran's claims of service 
connection for PTSD, spina bifida occulta and clear and 
unmistakable error, it has no bearing on those appeals, and 
the claims may proceed.  Further, as the Board has 
determined, as discussed below, that the veteran's claim for 
service connection for residuals of aseptic meningitis may be 
reopened, there is no need to refer this evidence to the RO 
for the purpose of reopening the veteran's claim.  38 C.F.R. 
§ 20.1304(c) (1999).  

As discussed in greater detail below, the veteran has made 
assertions of clear and unmistakable error in an RO decision 
prior to the Board decision of April 15, 1988.  The veteran 
has not filed a claim alleging clear and unmistakable error 
in the Board's decision of April 15, 1988, as to which motion 
the Board would have original jurisdiction, under recently 
enacted legislation.  See 38 U.S.C.A. § 7111 (West Supp. 
1999).  Specific regulations have been adopted pertaining to 
such claims, published at 64 Fed. Reg. 2134-2141 (Jan. 13, 
1999), to be codified at 38 C.F.R. § 20.1400, et seq.  The 
veteran has not asserted such a motion at this time, and 
therefore the 1988 Board decision is not before us for 
review.  


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for residuals of aseptic meningitis by a rating 
action dated in August 1986.  

2.  The August 1986 rating decision was subsumed by an April 
1988 Board decision that denied entitlement to service 
connection for residuals of aseptic meningitis.  

3.  The RO, by a rating decision in August 1986, denied the 
veteran's claim of entitlement to service connection for 
spina bifida occulta.  The veteran did not appeal that 
determination within one year of the notification thereof.  

4.  Additional evidence since the RO's August 1986 decision, 
the last prior final denial of the claim for service 
connection for spina bifida occulta, when considered in 
conjunction with the evidence that had previously been 
considered, is not so significant that it must be considered 
in order to fairly decide the claim on the merits.  



5.  An October 1995 Board decision determined, in pertinent 
part, that new and material evidence had not been submitted 
to warrant reopening the veteran's claim seeking service 
connection for residuals of aseptic meningitis.  

6.  The evidence submitted since the October 1995 Board 
decision includes numerous medical records, including 
opinions from Department of Veterans Affairs (VA) physicians, 
indicating that the veteran currently suffers from 
fibromyalgia secondary to the residual effects of meningitis; 
therefore, the evidence is new and material, as it bears 
directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

7.  The veteran's claim for service connection for residuals 
of aseptic meningitis is reasonably supported by competent 
evidence and is plausible under the law.  

8.  There is no medical evidence establishing a diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's claim that an August 8, 1986, rating 
decision was clearly and unmistakably erroneous, in denying 
service connection for residuals of aseptic meningitis, lacks 
legal merit under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.105(a), 20.1104 (1999).  

2.  The August 1986 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for spina bifida occulta.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  



3.  Evidence received since the October 1995 decision of the 
Board, which denied the veteran's attempt to reopen his claim 
of service connection for residuals of aseptic meningitis, is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The veteran's claim of entitlement to service connection 
for residuals of aseptic meningitis, having been reopened, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran has not submitted a well-grounded claim with 
regard to the issue of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran had peacetime service 
from May 1982 to April 1986; his military occupational 
specialty (MOS) was that of an infantryman.  An enlistment 
examination, conducted in May 1982, noted a history of 
fracture of the left lower leg; clinical findings were 
negative for any complaints or findings of meningitis, spina 
bifida occulta, or a psychiatric disorder.  Among the service 
medical records was a copy of a private hospital report, 
which shows that the veteran was admitted to a hospital in 
November 1978 when a log rolled against his leg; the 
pertinent diagnosis was displaced Salter II fracture of the 
distal epiphysis and associated fracture of the fibula above 
the ankle joint.  

The service medical records reflect that the veteran was 
admitted to a hospital in September 1983, at which time he 
was diagnosed with aseptic meningitis.  During a clinical 
visit in September 1985, it was noted that the veteran had a 
six-month history of generalized joint pain; he stated that 
the pains were worse during cold weather.  The diagnostic 
impression was joint pains, etiology unknown.  The service 
medical records indicate that the veteran continued to 
receive clinical attention for joint pains and generalized 
stiffness.  During a clinical visit in November 1985, it was 
noted that he had an eight-month history of arthralgias; 
physical evaluation was essentially within normal limits.  
The impression was myofascitis.  A Medical Board report, 
dated in January 1986, was negative for any findings or 
diagnosis of spina bifida occulta, meningitis, or a 
psychiatric disorder; a clinical evaluation reported findings 
of myofascitis and dysplasia, L1 and L2.  

The veteran was afforded a VA compensation examination in May 
1986, at which time he reported missing several weeks of work 
during his last year of service, as a result of back pain.  
It was noted that he had received a diagnosis of aseptic 
meningitis in 1983, for which he claimed to have been 
hospitalized for approximately six weeks; he stated that he 
had experienced no recurrences or problems, and felt no 
limitations at the time of the examination.  He reported 
experiencing back pain beginning with a fall in January or 
February 1985, when he fell off a truck into a concrete 
landing, on his back.  The veteran indicated that he again 
fell in September 1985, hitting his back; he stated that he 
went to a physician who indicated that an X-ray showed "a 
hairline fracture down the back and a glob of calcium at the 
base."  The veteran complained of pain in his back only when 
it was raining or cold; he stated that he only experienced 
trouble with bending over, and that the pain kept him awake 
about twice a month.  

Upon clinical evaluation, the veteran had a full range of 
motion in his neck.  Straight leg raising was negative to 90 
degrees; he seemed to have some mild vertebral tenderness at 
L1 or L2.  There was no muscle spasm or sciatic notch pain; 
the veteran was able to come within approximately six inches 
of touching the floor.  He had a full range of motion of his 
back, with 95 degrees of forward flexion, 35 degrees of 
backward extension, 40 degrees of lateral flexion, and 35 
degrees of rotation.  Movement of his shoulders was within 
normal limits.  The veteran had normal gait, and was able to 
squat and stand without difficulty.  X-ray study of the back 
revealed a loss of normal lumbar lordosis, with preserved 
intervertebral disc spaces; incidentally noted was an S1 
spina bifida occulta, normal variant.  The diagnoses were 
status post aseptic meningitis (1983), resolved, without 
residuals; and spina bifida occulta on X-ray (congenital 
variant of normal), without sufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disability or residuals.  

Received in July 1987 was a copy of a Medical Board report 
dated in January 1986, indicating that the veteran had 
reported to the internal medicine clinic in September 1985, 
with a six-month history of generalized joint pain; he 
indicated that the pain was worse in cold weather and was 
accompanied by stiffness.  The initial clinical impression 
was joint pain, etiology unknown.  It was noted that the 
veteran did not respond to treatment, which included Naprosyn 
and Indocin.  He was subsequently referred to a 
rheumatologist, who determined that the veteran had 
myofascitis.  The pertinent diagnosis was myofascitis due to 
joint pain; it was determined that the veteran was unable to 
carry out his duties in his present MOS and was, therefore, 
not fit for duty.  

Received in March 1989 were VA treatment reports dated from 
January 1988 to February 1988, which show that the veteran 
received clinical attention for disabilities not pertinent to 
the present appeal.  Received in May 1989 were VA outpatient 
treatment reports, dated in March 1989, reflecting treatment 
for neurological disabilities, including syncope of unknown 
etiology and "rule out" epilepsy.  Those records do not 
reflect any findings of, or treatment for, aseptic 
meningitis, spina bifida occulta, or a psychiatric disorder.  

Received in May 1990 were VA outpatient treatment reports 
dated from December 1989 to May 1990, indicating that the 
veteran received clinical attention for several disabilities, 
including complaints of left-side facial pain and swelling; 
these records report a history of meningitis.  In February 
1990, the veteran was seen at the rheumatology clinic with 
complaints of aching all over since service; he reported pain 
in the lower back, legs, and shoulder, as well as swelling in 
his hands and knees.  The diagnostic impression was history 
of back trauma now with chronic low back pain, and no 
evidence of radical diffuse muscle aching.  During a clinic 
visit in May 1990, the veteran complained of sensory changes 
in the left side since suffering from "meningitis in 
service."  The veteran indicated that he believed that the 
meningitis affected his ability to make fast decisions.  The 
diagnosis was probable MS, secondary to meningitis.  



Received in July 1990 were VA outpatient treatment reports, 
dated from December 1989 to July 1990, most of which were 
previously reported above.  These records show that the 
veteran received clinical attention for several disabilities, 
including complaints of back pain; no pertinent diagnoses 
were reported.  Duplicate treatment reports were received in 
March 1991.  Among the above records is a medical statement 
from a VA physician, dated in February 1991, indicating that 
the veteran was being seen in physical therapy twice a week; 
it was noted that he carried a diagnosis of fibromyalgia.  
The physician also reported that the veteran's activity level 
was limited by pain in his mid and lower back, and by a loss 
of range of motion.  

At a personal hearing in March 1991, the veteran contended 
that he had meningitis, which had its origin in military 
service.  He testified that he was diagnosed as having 
myofascitis in September 1985, and he stated that he had 
constant swelling and generalized aching.  He further 
testified that he had difficulty sleeping, and increased pain 
during periods of dampness and cold weather.  He indicated 
that he had first sought treatment in January 1987, and had 
been diagnosed with myofascitis.  The veteran reported that 
he was currently receiving physical therapy for range-of-
motion problems, to loosen his lower back.  He also reported 
that he was first diagnosed with meningitis in September 
1983, and that the current residuals consisted of calcium in 
his left lung.  

Received in December 1991 were VA treatment reports dated 
from December 1989 to December 1991, reflecting clinical 
evaluation and treatment for several disabilities, including 
fibromyalgia and diffuse arthralgias.  The veteran was seen 
at a rheumatology clinic in June 1990, which reported a 
problem list that included questionable fibromyalgia, left-
side sensory deficit of unknown etiology, and history of 
meningitis.  Several treatment reports reflect complaints of 
chronic low back pain, which has been diagnosed as 
fibromyalgia.  

Received in July 1992 were VA outpatient treatment reports 
dated from January 1992 to June 1992, which show that the 
veteran received clinical attention and treatment for 
complaints of back pain and pain in the legs, diagnosed as 
fibromyalgia.  These records also indicate that the veteran 
was seen in April 1992 for participation in group 
hypnotherapy; he reported being "nervous quite a bit of the 
time."  It was noted that the veteran worked on techniques 
to help lessen his physical distress and aid in his reported 
anxiety; however, no pertinent diagnosis was reported.  

Received in January 1997 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran reported that his 
mother had passed away while he was on active duty, in March 
1983, but he was notified too late to fly out for the 
funeral; he stated that that experience had caused him to be 
very depressed.  The veteran also reported that, in March 
1984, he learned that a friend and mentor who helped him 
train for PNCOA had been stabbed to death, causing him to 
become very withdrawn.  The veteran indicated that, in April 
1985, he had heard a loud screeching sound and went out to 
investigate and found a jeep overturned; he stated that a 
comrade had been cut in half and died in his arms.  The 
veteran further reported that another friend was killed when 
a bomb exploded in a nightclub in November 1985.  

Received in June 1997 were private treatment reports dated 
from May 1997 to June 1997, indicating that the veteran had 
received clinical attention for complaints of chronic dorsal 
and lumbar pain.  The reports also indicate that the veteran 
received therapy for pain in the back and right leg.  

Received in July 1997 were the veteran's military personnel 
records, which do not document receipt of any medals, badges, 
or citations which would indicate his participation in 
combat.  

At his personal hearing in October 1997, the veteran 
testified that he was diagnosed with aseptic meningitis while 
on active duty in September 1983; he stated that he was 
hospitalized for approximately six weeks.  He also indicated 
that, during the period from September 1983 to April 1986, he 
had complained of experiencing pain in various areas of his 
body, especially his neck, arms, and lower extremities.  He 
noted that, in January 1986, he was found to be medically 
unfit; he stated that he was told that it was because of 
unknown etiology of back pain, neck pain, and pain in his 
extremities.  The veteran indicated that he was told that he 
had myofascitis, joint pain of unknown etiology.  He 
testified that he was also told that he had something his 
spine, which the doctors had been unable to identify; he was 
told that he had dysplasia of the L1-L2, considered to be a 
developmental abnormality.  It was argued that the doctrine 
of reasonable doubt should have been applied in the veteran's 
favor when the RO considered his claim for service connection 
for meningitis in August 1986.  It was also maintained that 
the residuals of aseptic meningitis should have been 
considered as the source of the "unknown etiology;" 
therefore, it was argued that clear and unmistakable error 
was committed by the rating board in August 1986, in denying 
service connection for residuals of aseptic meningitis.  

Received in December 1997 were VA outpatient treatment 
reports dated from February 1997 to November 1997, indicating 
that the veteran continued to receive clinical evaluation for 
several disabilities, including complaints of low back pain 
and fibromyalgia.  The report of an X-ray study of the back, 
conducted in May 1997, indicated that the veteran had been 
referred for radiology study due to complaints of chronic low 
back pain; the impression was mild degenerative changes in 
the back.  Received in April 1998 were VA treatment records 
dated from December 1989 to September 1991, which show that 
the veteran received ongoing clinical attention and treatment 
for several disabilities, including fibromyalgia.  These 
records and pertinent findings were previously discussed 
above.  

Received in June 1999 were VA outpatient treatment reports, 
dated from February 1997 to February 1999, reflecting 
clinical attention and treatment for several disabilities.  
The records indicate that the veteran was seen at the 
rheumatology clinic in January 1999, at which time he 
complained of poly-arthritis in "every joints," and 
constant stiffness.  The veteran reported the onset of 
symptoms in 1985, with a worsening pattern over the years; he 
indicated that Salsalate worked best for him.  It was 
indicated that other rheumatology diagnoses were 
osteoarthritis, fibromyalgia, and chronic low back pain.  The 
assessment was fibro-myalgia, probably secondary to 
osteoarthritis secondary to trauma and the residual effects 
of meningitis.  


II.  Legal analysis.

A.  Clear and unmistakable error

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for CUE, because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet.App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed 
by the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet.App. 404(1997), aff'd 
sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim that the August 8, 1986, rating decision was clearly 
and unmistakably erroneous in denying service connection for 
residuals of aseptic meningitis.  

We note that, under 38 C.F.R. § 20.1104, the August 8, 1986, 
rating decision was subsumed in the subsequent, final Board 
decision in April 1988, which affirmed the RO's rating 
decision.  Because the August 8, 1986, rating decision was 
subsumed by the April 1988 Board decision, the rating 
decision is not subject to a claim that it involved CUE.  
Consequently, the veteran's claim that there was clear and 
unmistakable error in the August 8, 1986, rating decision 
must be terminated.
See 38 C.F.R. § 20.1104 (1997).  

Accordingly, as a matter of law, none of the VA decisions 
which preceded the Board's April 1988 decision, and which 
addressed the issue of entitlement to service connection for 
residuals of aseptic meningitis, can be challenged on the 
basis of CUE.  See 38 U.S.C.A. § 7104 (West 1991); VAOGCPREC 
14-95 (1995); Chisem v. Gober, 10 Vet.App. 526 (1997).  

The Board further notes that the veteran's claim of CUE is 
directed toward the RO's August 1986 rating decision, and not 
toward the Board's April 1988 decision.  See 38 C.F.R. 
§ 20.1100 (1999).  Thus, notwithstanding the provisions of 
Public Law No. 105-111, the Board finds, after a careful 
review of the entire record, that the veteran has not 
specifically raised a claim of CUE in the Board decision.  
See Dittrich v. West, 11 Vet.App. 10 (1998) (finding no claim 
of CUE in Board decision presented by record, where claim on 
appeal involved CUE in RO decision).  

B.  New and material evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App. 488, 498 (1997) (citing Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  

Because this aspect of the present appeal did not arise from 
an original claim, but rather comes from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Prior to our discussion of the evidence which has 
been obtained in connection with the veteran's current 
appeal, we must first note that the United States Court of 
Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well-grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

1.  Residuals of aseptic meningitis

As noted above, when the claim for service connection for 
aseptic meningitis was denied by the Board in October 1985, 
the record included - the veteran's service medical records; 
the report of a VA compensation examination dated in May 
1986; the report of a Medical Board evaluation dated in 
January 1986; VA outpatient treatment reports dated from 
January 1988 to February 1988; a VA outpatient treatment 
report dated in March 1989; VA outpatient treatment reports 
dated from December 1989 to May 1990; VA outpatient treatment 
reports dated from December 1989 to July 1990; VA outpatient 
treatment reports dated from February 1987 to February 1991; 
the veteran's testimony offered at a personal hearing held in 
March 1991; VA outpatient treatment reports dated from 
December 1989 to December 1991; and VA treatment reports 
dated from January 1992 to June 1982.  

In its October 1995 decision, the Board denied the veteran's 
attempt to reopen his claim for service connection for 
residuals of aseptic meningitis on the basis that the 
evidence did not shed any light on the presence of meningitis 
in service, nor did it provide any linkage to service.  

The evidence received since the October 1995 decision 
essentially consists of - statements in support of claim (VA 
Form 21-4138) dated in January 1997; private treatment 
reports dated from May 1997 to June 1997; the veteran's 
military personnel records; the veteran's testimony offered 
at a personal hearing held at the RO in November 1997; VA 
progress notes dated from in February 1997 to November 1997; 
VA outpatient treatment reports dated from December 1989 to 
September 1991; and VA outpatient treatment reports dated 
from February 1997 to February 1999.  

In this regard, the Board notes that, while the bulk of the 
evidence submitted since the October 1995 decision reflects 
cumulative findings and argument previously considered by the 
Board, we may not overlook the fact that the diagnosis made 
by a VA physician in February 1999 suggests that the veteran 
suffers fibromyalgia which is a residual effect of aseptic 
meningitis for which the veteran was treated in service in 
September 1983.  Such a medical finding, in our view, 
constitutes new and material evidence, as it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for aseptic meningitis must be reopened.  

Having concluded that the claim on behalf of the veteran 
seeking service connection for residuals of aseptic 
meningitis has been reopened, the Board must next consider 
whether the evidence establishes that the underlying claim 
for service connection is well grounded.  

The Court has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc), citing 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links the current disability to a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim-well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to the veteran's claim for entitlement 
to service connection for residuals of aseptic meningitis.  A 
review of the record clearly reflects that the veteran was 
hospitalized and received treatment for aseptic meningitis 
during service in September 1983.  The veteran has been 
currently diagnosed with fibromyalgia, and at least one VA 
physician considered the veteran's fibromyalgia to be 
secondary to osteoarthritis and the residual effects of 
meningitis.  In light of the above findings, the Board is of 
the opinion that the veteran has presented a well-grounded, 
reopened claim of service connection for residuals of aseptic 
meningitis.  

In reaching the foregoing conclusions, the Board notes that, 
although the RO included a copy of the full text of 38 C.F.R. 
§ 3.156 in documents provided to the veteran, the now-
impermissible test set forth in Colvin was used in analyzing 
the claim.  In order to cure that error, it would ordinarily 
be necessary to remand the case to the RO so that the proper 
standard of review could be used in considering the veteran's 
claim.  Since, however, the Board is reopening the claim, the 
veteran has not been prejudiced by the manner in which the RO 
handled the case, and no further action in that regard is 
necessary.  

2.  Spina bifida occulta

As noted above, when the claim for service connection for 
spina bifida occulta was denied by the RO in August 1986, the 
record included - the veteran's service medical records; and 
report of a VA compensation examination dated in May 1986.  

Based upon the evidence existing at that time, the RO 
concluded that no orthopedic disorder was shown on VA 
examination except for spina bifida occulta, which was noted 
to be a constitutional or developmental abnormality.  

The evidence received since the August 1986 rating decision 
essentially consists of - the report of a Medical Board 
evaluation dated in January 1986; VA outpatient treatment 
reports dated from January 1988 to February 1988; a VA 
outpatient treatment report dated in March 1989; VA 
outpatient treatment reports dated from December 1989 to May 
1990; VA outpatient treatment reports dated from December 
1989 to July 1990; VA outpatient treatment reports dated from 
February 1987 to February 1991; the veteran's testimony 
offered at a personal hearing held in March 1991; VA 
outpatient treatment reports dated from December 1989 to 
December 1991; VA treatment reports dated from January 1992 
to June 1982; statements in support of claim (VA Form 21-
4138) dated in January 1997; private treatment reports dated 
from May 1997 to June 1997; the veteran's military personnel 
records; the veteran's testimony offered at a personal 
hearing held at the RO in November 1997; VA progress notes 
dated from in February 1997 to November 1997; VA outpatient 
treatment reports dated from December 1989 to September 1991; 
and VA outpatient treatment reports dated from February 1997 
to February 1999.  

In this regard, the Board notes that the VA treatment 
records, and the veteran's testimony, constitute "new" 
evidence that was not previously of record.  Significantly, 
VA outpatient treatment records are new in the sense that 
they were not previously of record at the time of the RO's 
August 1986 decision.  These records show a current diagnosis 
of chronic low back pain and findings of mild degenerative 
changes in the lower back, but do not speak to the onset or 
etiology of the current back disability.  The evidence is 
relevant in the sense that it relates to the veteran's back 
condition, but it is not probative of the question at hand, 
as it relates to a back condition several years removed from 
his discharge from service.  Thus, the Board finds that the 
new evidence of record is not material evidence, because it 
does not bear directly upon the issue of incurrence or 
aggravation of spina bifida occulta.  The medical evidence 
merely establishes that the veteran currently suffers from a 
chronic low back disorder.  Neither the current medical 
records nor the veteran's testimony, however, are material to 
the this aspect of his claim.  

In addition, while the current medical evidence reflects 
continued treatment for a back condition previously 
characterized as congenital/developmental, it also 
establishes that the veteran now has a chronic back condition 
other than the previously diagnosed congenital/developmental 
disorder.  Significantly, however, such evidence is still not 
material, because it does not tend to establish a 
relationship any currently diagnosed back disorder and 
service.  In this regard, the Board would note that service 
connection may be granted, in limited circumstances, for a 
disability due to aggravation of a congenital or 
developmental abnormality by a superimposed disease or 
injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet.App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  Here, however, there 
is no competent evidence that that type of scenario has 
occurred in the instant case (e.g., that the veteran's mild 
degenerative changes in the lumbar spine represents a 
disability superimposed upon the previously-noted 
congenital/developmental disorder as a result of in-service 
aggravation), or that there is otherwise a relationship 
between the current back disorder and service (e.g., that 
such disability was incurred in service).  As the new medical 
evidence is not probative of the question as to whether a 
current back disability was incurred in or aggravated by 
active service, it is not material, and provides no basis for 
reopening the claim.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet.App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) (West 
1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet.App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet.App. 459 (1996); and Robinette v. 
Brown, as modified in this context by Epps v. Brown, 9 
Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998);the Court found a duty to 
further assist in the development of the evidence when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded.  By analogy, such duty 
would appear to be triggered where a veteran has identified 
evidence that could serve to reopen a claim.  The facts and 
circumstances of this case, however, are such that no further 
action is warranted.  Thus, the Board finds that the VA has 
satisfied its duty under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet.App. 240, 244 (1996).  Here, new and material 
evidence would be medical evidence or opinion, based on the 
facts of this case, that relates a current back disorder to 
service, either by incurrence or aggravation.  

The Board further notes that, in its October 1997 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge, and quoted the 
regulation's pertinent language as it relates to new and 
material evidence claims.  The RO's analysis, however, by 
concluding that "[t]o justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO appropriately considered the veteran's 
claim under the language of section 3.156.  This raises the 
question as to whether the case should be remanded in order 
to protect the veteran's due process rights, by ensuring that 
the RO did consider the case using the correct interpretation 
of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO' 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision without remanding to the RO for 
re-analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  As indicated above, 
the veteran has submitted evidence which is either not 
relevant, not competent to establish the premise on which the 
claim is based, or is cumulative of the evidence considered 
in the previous final decision.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for spina bifida occulta, 
the claim may not be reopened.  


C.  Service connection for PTSD

The veteran in essence contends that service-connection for 
PTSD is warranted.  The claimed stressors, according to a 
statement that he submitted in January 1997, include his 
learning of the death of a friend and mentor; going out to 
investigate the sounds of loud screeching and finding a 
mortally injured friend who was injured in a jeep accident 
and later died in his arms; and being notified too late of 
his mother's death to attend her funeral.  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f), the applicable 
regulation, provided, in pertinent part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology 
and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service 
department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.

That regulation was recently amended, and now provides, in 
pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (1999).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law of the governing statute, 38 
U.S.C.A. § 1154(b).  The effective date of the amendment is 
March 7, 1997, the date the Cohen decision was issued by the 
Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the present case, however, the regulatory amendment has no 
substantive effect, since there is no contention that the 
veteran sustained an in-service stressor in a combat 
situation which might have precipitated PTSD.  Moreover, a 
review of the record reveals no evidence of any psychiatric 
treatment, nor a PTSD diagnosis, at any time, either during 
or after service.  Thus, the question of a nexus between PTSD 
and service is moot.

As shown above, the Caluza criterion of a present disability 
has not been met, as PTSD has never been diagnosed.  The 
claim is, therefore, not plausible under the law, and not 
well grounded.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no valid claim").  The Board further finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet.App. 268, 271 (1997) 
(requiring "competent medical evidence of a current 
disability").  See also Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997) (implicitly rejecting a contention that 
Rabideau, Brammer, and Caluza, all cited above, should be 
overruled, and noting that "[t]he requirement of a currently 
existing condition is not contrary to the statute").  As 
such, the Board is without jurisdiction to proceed further 
with the claim for service connection for PTSD.  This 
necessarily means that VA has no duty to further assist the 
veteran in its development (which would have included, had 
the claim been found to be plausible and well grounded, an 
attempt at verification of the claimed stressors and an 
inquiry as to their sufficiency to support a diagnosis of 
PTSD, as per the Court's decision in Cohen, at 143).  The 
claim has failed and, consequently, must be denied.  

Finally, the Board also notes that the veteran has not 
reported that any competent evidence not yet of record exists 
which, if obtained, would establish a well-grounded claim of 
service connection for PTSD.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See Epps v. Brown, supra; Robinette v. Brown, supra.  


ORDER

The claim that an August 1986 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
residuals of aseptic meningitis is dismissed.  

The veteran's claim of entitlement to service connection for 
residuals of aseptic meningitis is both reopened and well 
grounded.  To this extent, the appeal is granted.  

New and material evidence not having been submitted to reopen 
a claim of service connection for spina bifida occulta, the 
claim is denied.  

Entitlement to service connection for PTSD is denied.  


REMAND

In view of the favorable action taken above, in finding the 
claim of service connection for residuals of aseptic 
meningitis reopened and well grounded, the next step is to 
evaluate the merits of the claim.  Such action, requiring the 
weighing of the evidence, must only be done after ensuring 
that VA's duty to assist in the development of the well-
grounded claim has been fulfilled.  

As noted above, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, supra.  However, at this juncture, de 
novo review requires that all the evidence be carefully 
weighed, that probative weight be assigned to each item of 
evidence, and that credibility be assessed.  

As also noted above, during a clinic visit in January 1999, a 
VA examiner reported a diagnosis of fibromyalgia, probably 
secondary to osteoarthritis secondary to trauma and the 
residual effects of meningitis.  The Board notes that the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran which takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  It is 
necessary that the examining physician carefully review the 
claims folder prior to offering an opinion.  

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran is to be provided appropriate VA 
examination to determine the nature and extent of 
any current disability which could be attributed 
to aseptic meningitis.  The veteran is hereby 
advised of his responsibility to report for 
examination, and that a failure to cooperate could 
result in adverse action pursuant to 38 C.F.R. 
§ 3.655.  The claims folder and a copy of this 
Remand are to be furnished to the examiner prior 
to the examination.  All pertinent tests and 
specialized tests deemed necessary should be 
performed.  All findings must be described in 
detail.  The examiner(s), based upon a review of 
the history and the results from any clinical 
evaluation, should be requested to express an 
opinion as to the likelihood that the veteran has 
a current disability which could be attributed to 
an in-service occurrence of aseptic meningitis.  A 
complete rationale for any opinion expressed 
should be included in the examination report.  

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

3.  Thereafter, the RO should review the evidence 
of record and readjudicate the claim of 
entitlement to service connection for residuals of 
aseptic meningitis.  In doing so, since the claim 
has been held to be reopened and well grounded, 
the RO should consider all of the evidence, old 
and new, on a de novo basis to determine whether 
there exists a basis for granting the veteran's 
claim.  To the extent necessary, each item of 
evidence should be carefully weighed and probative 
weight assigned thereto, and the credibility of 
the evidence should be assessed and discussed.  

4.  If the decision remains adverse to the 
veteran, both he and his representative should be 
furnished a supplemental statement of the case, 
which summarizes the pertinent evidence, all 
applicable law and regulations, and reflects 
detailed reasons and bases for the decision.  They 
should then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



